PER CURIAM.
The award of attorney’s fees is affirmed. See, e. g., Feldman v. Feldman, 390 So.2d 1231 (Fla. 3d DCA 1980); Lee v. Gilbert, Silverstein & Heilman, P. A., 350 So.2d 1147 (Fla. 3d DCA 1977).
In this contract action, the award of prejudgment interest is also affirmed upon the finding of the trial judge that demand for a sum due and owing was made on February 2, 1976. See, e. g., Butler Plaza, Inc. v. Allen Trovillion, Inc., 389 So.2d 682 (Fla. 5th DCA 1980); Huntley v. Baya, 136 So.2d 248 (Fla. 3d DCA 1962).
Affirmed.